Citation Nr: 0942981	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  05-34 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to Agent Orange. 

2.  Entitlement to service connection for a disability 
(including peripheral neuropathy) manifested by 
tingling/numbness in the right leg, to include as due to 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1968 to March 1971 with additional periods of 
service in the South Carolina Army National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which in pertinent part, 
denied the benefits sought on appeal. 


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of diabetes 
mellitus.  

2.  A disability (including peripheral neuropathy) manifested 
by tingling/numbness in the right leg is not shown in service 
or for more than several years thereafter; the record does 
not contain any competent medical evidence relating any 
disability manifested by these symptoms to service.  


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

2.  Service connection for a disability (including peripheral 
neuropathy) manifested by tingling/numbness in the right leg 
is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the November 2004 RO decision in the matter, 
VA sent a letter to the Veteran in September 2004 that 
addressed notice elements concerning his claims.  The letter 
informed the Veteran of what evidence is required to 
substantiate the claims, and apprised the Veteran as to his 
and VA's respective duties for obtaining evidence.  In a 
March 2006 notice letter, VA has also informed the Veteran 
how it determines the disability rating and the effective 
date for the award of benefits if service connection is to be 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the March 2006 notice was sent after the initial 
adjudication, the Board finds this error nonprejudicial to 
the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the March 
2006 letter fully complied with the requirements of 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and 
after the notice was provided the case was readjudicated and 
a November 2006 supplemental statement of the case was 
provided to the Veteran. See Pelegrini II, supra; Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran. 

VA provided the Veteran with an examination in August 2006 in 
conjunction with his diabetes mellitus claim, but he was not 
afforded an examination for his right leg condition.  

While VA has not afforded the Veteran an examination relating 
to his claim of service connection for his right leg 
condition, the Board finds that such an examination is not 
necessary to render a decision under the circumstances of 
this case.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i) (2009).  The evidence of record does not show 
complaints of, or treatment for, tingling and/or numbness in 
the right leg.  Additionally, there is no other record 
showing complaints of tingling and numbness in the right leg 
other than those shown in statements received from the 
Veteran.  See December 2004 notice of disagreement.  The 
Board finds that any medical opinion linking the Veteran's 
alleged symptoms to service would be speculative at best. 
Thus, as procuring such an examination provides not 
reasonable possibility that such assistance would aid in 
substantiating the Veteran's claim, VA has no further duty to 
assist in this regard. 38 U.S.C.A. § 5103A(a)(2).

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Service Connection

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2009).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In some circumstances, a disease associated with exposure to 
certain herbicide agents (e.g., Agent Orange) will be 
presumed to have been incurred in service even though there 
is no evidence of that disease during the period of service 
at issue.  Peripheral neuropathy is one of the itemized 
conditions found to have some relation to Agent Orange 
exposure.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  A veteran who served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Diseases associated 
with such exposure include diabetes mellitus and 
acute/subacute peripheral neuropathy.  38 C.F.R. § 3.309(e).  

Presumptive service connection is warranted for diabetes 
mellitus that has become manifested to a degree of 10 percent 
at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).   In 
order to be entitled to presumptive service for acute or 
subacute peripheral neuropathy, the disability must become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the Veteran was exposed to an 
herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(a)(6)(ii).  The last date on which 
such a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  38 
C.F.R. § 3.307(a)(6)(iii).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  
If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2009).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Diabetes Mellitus Claim 

The Veteran claims entitlement to service connection to 
diabetes mellitus, to include as due to exposure to Agent 
Orange while he was stationed in Vietnam.  

A review of the Veteran's service records shows that he was 
stationed in the Republic of Vietnam for one year, and that 
he was a recipient of the Vietnam Service Medal and Vietnam 
Campaign Medal.  As he served in the Republic of Vietnam 
during the Vietnam War, the Veteran's exposure to Agent 
Orange is presumed.  See 38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2009).  The remaining question 
is whether the record shows that the Veteran was diagnosed 
with diabetes mellitus at any time after service. 

Here, the record, however, does not show a current diagnosis 
for diabetes mellitus.  In August 2006, the Veteran was 
afforded a VA examination in conjunction with claims.  In 
that examination report, the examiner found that after a 
review of the claims folder and an examination of the 
Veteran, there is insufficient evidence to support a 
diagnosis of diabetes mellitus at the time of the 
examination.  The urinanlysis was negative for bilirubin, 
ketones, glucose and proteins.  The examiner noted that the 
Veteran's previous glucose readings were consistently less 
than 110 and that there was no indication of diabetes in the 
records from the Veteran's primary care physician. 

The record does not contain any additional evidence since 
August 2006 that shows a diagnosis of diabetes mellitus.  

Although several of treatment records indicate that the 
Veteran had high glucose readings and a few treatment records 
show that he is considered a "borderline diabetic", none of 
the treatment records contains a clear diagnosis of diabetes 
mellitus.  See January 2003 periodic service examination and 
September 2005 private treatment record from Self Regional 
Healthcare.  One of the requirements for service connection 
is competent evidence that a claimed disability currently 
exists.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  Here, there is no current diagnosis of diabetes 
mellitus; service connection is not warranted.  See Hickson, 
12 Vet. App. at 253.  Should the Veteran be diagnosed with 
diabetes mellitus in the future, he is encouraged to submit 
evidence of that diagnosis and reopen his claim.

Right Leg Claim 

The Veteran claims entitlement to service connection for a 
disability (including peripheral neuropathy) manifested by 
tingling/numbness in the right leg, to include due to 
exposure to Agent Orange while in service.  As noted above, 
the Veteran's exposure to Agent Orange is presumed.  The 
remaining question is whether the Veteran has a condition 
related to service. 

A review of the Veteran's service treatment records shows no 
indication of any complaints, treatment or diagnosis of 
tingling and numbness in right leg.  On a January 1971 report 
of examination prior to separation, the examiner evaluated 
the Veteran's lower extremities as normal.  On an associated 
report of medical history, the Veteran did not mark any 
symptoms indicative of problems in his right leg.  

Additionally, the record contains the Veteran's treatment 
records from his subsequent service in the South Carolina 
Army National Guard (SCANG).  None of these treatment records 
contains any complaints, treatment or diagnosis of tingling 
and numbness in right leg.  The reports from five periodic 
medical examinations during this period show that the 
Veteran's lower extremities were consistently evaluated as 
normal.  See Periodic Examinations dated September 1985, 
August 1989, October 1993, December 1998, and January 2003. 

The first record that shows complaints of tingling and 
numbness in the right leg comes from the Veteran's informal 
claim for service connection prior to the November 2004 
rating decision.  

The record also contains the Veteran's treatment records from 
VA Outpatient Clinic in Greenville dated June 2005 to 
December 2005.  None of these treatment records shows 
complaints of, or treatment for, tingling and/or numbness in 
the right leg.  A November 2005 treatment record shows that 
the Veteran had symmetric muscle strength and palpable 
peripheral pulses in his extremities.  The treatment record 
also shows that on neurological examination, the Veteran had 
no abnormal movements.  The record did not show any problems 
in the Veteran's right leg. 

In the October 2009 informal brief from the Veteran's 
Representative, the Veteran's symptoms in his right leg are 
referred to as manifestations of peripheral neuropathy.  
There is, however, no clinical evidence that supports this 
diagnosis.  

Regardless of whether the Veteran has a diagnosis of 
peripheral neuropathy in his right leg or not, the evidence 
does not establish presumptive service connection under 38 
C.F.R. § 3.309(e).  There is no indication in the Veteran's 
service treatment records of any complaints, treatment or 
diagnosis of tingling and numbness in right leg.  See Service 
Treatment Records dated March 1968 to March 1971.  The first 
evidence of the Veteran's right leg condition is not shown 
until three decades after his discharge from active service, 
which is well beyond the first year after the last date on 
which the Veteran was exposed to an herbicide agent during 
active service.  Accordingly, even if peripheral neuropathy 
were now diagnosed, presumptive service connection would not 
be in order.   See 38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  

The remaining question on appeal is whether there is medical 
evidence of a nexus between service and the Veteran's 
complaints of a current disability.  As explained below, the 
Board finds the preponderance of the evidence is against a 
finding that the condition is related to service. 

First, there is no medical evidence showing that the 
Veteran's condition was incurred during his service.  None of 
his service treatment records from his active duty from March 
1968 to March 1971 or from his SCANG service through 2003, 
show any complaints, treatment or diagnosis of a right leg 
condition.  Rather, the Veteran's period service examinations 
throughout his service show that his lower extremities were 
consistently evaluated as normal. 

Second, the record lacks medical evidence establishing a 
possible relationship between the Veteran's right leg 
condition and his service.  Other than the Veteran's lay 
assertions that his condition is related to his service, the 
record is devoid of any competent evidence indicating a link 
between his condition and any event or incident of the 
Veteran's service.  Although the Veteran is competent to 
attest to facts surrounding his claim, as a lay person, he is 
not competent to offer opinions that require medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Therefore, to the extent, his statements attempt 
to show an etiological connection between his complaints and 
service, this is simply not competent or persuasive evidence.  
Simply put, there is no medical evidence on file linking a 
disability manifested by numbness in the leg to any aspect of 
the Veteran's military service.  The Veteran is not a medical 
professional competent to provide such a link by mere 
statements alone.  There is no competent medical evidence 
indicating that the Veteran's condition is otherwise related 
to his service.  

In sum, the evidence does not show that any disability 
(including alleged peripheral neuropathy) manifested by leg 
numbness was incurred during service or within the first year 
after his service in Vietnam.  Further, the preponderance of 
the evidence is against a finding that the Veteran's right 
leg condition is related to his presumed in service exposure 
to Agent Orange.  

Based on the foregoing, the Board finds that service 
connection for right leg condition is not warranted.  It is 
the judgment of the Board that the preponderance of the 
evidence is against the claim, and there is no benefit of the 
doubt that could be resolved in the Veteran's favor.  See 38 
C.F.R. §§ 3.102; Ortiz, 274 F.3d at 1365.  The claim must be 
denied.  


ORDER 

Entitlement to service connection for diabetes mellitus is 
denied. 

Entitlement to service connection for a disability (including 
peripheral neuropathy) manifested by tingling/numbness in the 
right leg, to include as due to exposure to Agent Orange, is 
denied. 



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


